Citation Nr: 1413413	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently returned to the RO in St. Paul, Minnesota.  

In his May 2011 substantive appeal, the Veteran requested a hearing by live videoconference before a member of the Board.  A review of the record shows, however, that in May 2012 the Veteran submitted a form cancelling his hearing request.  The Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

In October 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran an addendum VA medical opinion.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he attributes to in-service noise exposure.  The Veteran served as a heavy vehicle driver in service, and he reported noise exposure from truck engines, as well as from rifle fire, machine gun fire, artillery fire, and grenades.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

As an initial matter, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 audiograms provided in the Veteran's service treatment records are assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses.

Service treatment records (STRs) contain audiograms from both the Veteran's September 1961 induction and July 1963 separation examinations.  

Service treatment records show that on the Veteran's September 1961 induction examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
NR
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
NR
15 (20)

While the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385 at the time of his induction, according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

During the Veteran's July 1963 separation examination, the Veteran received a 15/15 bilaterally on a whispered voice test and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
NR
10(15)
LEFT
0(15)
0(10)
0(10)
NR
5(10)

The May 2010 (with addenda in February 2011 and May 2011) VA examiner reviewed the Veteran's 1961 and 1963 audiograms in ASA values and found in a May 2011 addendum opinion that there were no significant shifts in the Veteran's hearing during service.  However, this opinion did not consider the accurate Hertz frequencies values.  The VA examiner did not appear to address the post-conversion decibel level thresholds above 20 from the Veteran's 1961 induction examination, or the post-conversion decibel level thresholds from the 1963 separation examination. The VA examiner's opinion did not address the significance of these findings, to include whether the Veteran had a preexisting hearing impairment that was aggravated, or permanently increased in severity, during his military service and if so, whether there is clear and unmistakable evidence that any aggravation was due to the natural progress of his disease or otherwise not due to his active service.  

The Board remanded the matter for a new medical opinion.  In a December 2013 addendum, a new VA examiner converted the Veteran's in-service audiograms from ASA to ISO units, although he appears to have a used a slightly differed conversion standard than that of the Board.  This is significant, because in his opinion, the examiner concluded that the Veteran did not have a hearing loss disability at the time of his enlistment, because puretone thresholds did not exceed 26 decibels.  However, using the standard VA conversions from ASA to ISO-ANSI, the Veteran did in fact have puretone thresholds in excess of 26 decibels.  It is unclear from the December 2013 examination report what standard of conversion the examiner used or why.  Accordingly, the Board finds that another remand is required to obtain a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a VA audiologist to clarify whether the Veteran's hearing impairment upon induction into service was aggravated (permanently worsened) due to his active service.

Provide the examiner with the claims file, including any pertinent evidence in Virtual VA/VBMS that is not already in the claims file.  The examiner should review the claims file, convert the September 1961 and July 1963 audiograms from ASA to ISO-ANSI standards prior to providing any opinion, and provide an opinion, based on examination results and the record, regarding whether the Veteran's preexisting hearing impairment increased in severity (permanently worsened) during service and, if so, whether there is clear and unmistakable (undebatable) evidence that the increase in severity was due to the natural progress of the disease or otherwise not caused by the Veteran's active service.  

The examiner is asked to explain the standard of conversion from ASA to ISO-ANSI used and the medical rationale for this.

The opinion must consider all pertinent medical history and lay testimony and contain a complete medical rationale.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

